DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Claim Status
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, 51, 72, 79, and 102-105 are pending. Applicant elected hFVIII-Δ3-S1657P/D1658E (SEQ ID NO: 12) shown as follows.

    PNG
    media_image1.png
    63
    815
    media_image1.png
    Greyscale

Claim 2 is currently amended.
Claims 1, 4-5, 11-18, 23-25, 29, 31, 33-36, 38, 41-44, 46-47, 50, 52-71, 73-78, and 80-101 were cancelled.
Claims 37, 51, 72, and 102-104 are withdrawn as being directed to a non-elected invention, the election having been made on 7/12/2019.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 39-40, 45, 48-49, 79, and 105 have been examined. 
Priority
This application is a 371 of PCT/US2017 /013461 filed on 01/13/2017, which claim the benefit of PRO 62/297,352 and PRO 62/278,767 filed on 02/19/2016 and 01/14/2016 respectively.

Withdrawn Rejection
The rejection of claims 2-3, 6-10, 19-22, 26-28, 30, 32, 37, 39-40, 45, 48-49, and 79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 2 overcomes the rejection of record.
The rejection of claims 2-3, 6-10, 26-28, 30, 32, 48-49, and 79 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Low et al. is withdrawn because the amendment to claim 2 overcomes the rejection.
The rejection of claims 2-3, 6-10, 19-22, 26, 37, 39-40, 49, and 79 under 35 U.S.C. 102(a)(1) as being anticipated by Orlova et al. is withdrawn because the amendment to claim 2 overcomes the rejection.
The rejection of claims 37 and 39 under 35 U.S.C. 103 as being unpatentable over Low et al. in view of Lind et al. is withdrawn because the amendment to claim 2 overcomes the rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 39-40, 45, 48-49, 79 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2015/0191526 A1, previously cited 4/9/2021) in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019).
Claim 2 is drawn to a factor VIII variant as follows.

    PNG
    media_image2.png
    759
    1169
    media_image2.png
    Greyscale

Low et al. teach a single chain human factor VIII variant comprising B domain deletions as follows [Fig 2, 0063], reading on the limitation of A. Low et al. teach the factor VIII protein is a variant derived from a wild-type 
    PNG
    media_image3.png
    166
    614
    media_image3.png
    Greyscale
human, porcine, canine, and murine factor VIII protein [0039]. Low et al. further teach substitution or mutation (e.g., deletion) to R1645, R1648, S1657, D1658, or any combination thereof can be effective at preventing or reducing cleavage at the corresponding internal processing domain. Low et al. teach the substitution or mutation is an amino acid other than its native amino acid, e.g., S1657→P and D1658→E, (p5, [0053]), reading on the limitation of C. 
Low et al. does not teach the underlined H1646 or Q1647 of the PACE/furin RHQR is substituted or deleted in the a factor VIII variant comprising B domain deletion.
Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variants comprising del1645, del1645-46, del1645-47, or del1645-48 (p1, Abstract). Nguyen et al. teach beneficial deletion of one or more residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1) and reading on the limitation of (B)(ii).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Low’s human factor VIII variant comprising B domain deletions with Nguyen’s modification of PACE-furin 1645-1647 cleavage sequence because Nguyen et al. suggest beneficial deletion of residues of the PACE-furin 1645-1647 resulting in higher levels of hFVIII expression after AAV delivery (p2, para 1). The combination would have reasonable expectation of success because both references teach a human  factor VIII variant comprising B domain deletions and mutation of PACE-furin cleavage sequence shown as follows, reading on claims 2 and 105 as follows.
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
H
Q
R
E
I
T
R
T
T
L
Q
Not S
Not D
Q
E
E
I
 
 -
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 -
 -
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
 
 -
 -
 -
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
SEQ-12



R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I


With respect to claims 3, 6-10, and 26-27, Low et al. teach substitution or deletion for S1657 and/or D1658 for preventing or reducing cleavage at the corresponding internal processing domain [p5, 0053].
With respect to claims 19-22 and 40, Nguyen et al. teach beneficial deletion of one or more residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1).
With respect to claims 28 and 32, Low et al. teach substitution of S1657 with an amino acid other than its native amino acid including non-conservative substitution by proline (p4 [0053]).
With respect to claim 30, Low et al. teach substitution of D1658 by conservative substitution of glutamic acid (p4 [0053], last 5 lines).
With respect claims 39 and 45, Low et al. teach substitution or mutation (e.g., deletion) S1657 and/or D1658, can be effective at preventing or reducing cleavage at the corresponding internal processing domain. Low et al. teach the substitution or mutation is an amino acid other than its native amino acid, e.g., S1657→P and D1658→E, (p5, [0053]). Nguyen et al. teach an hFVIII-BDD deletion variants comprising del1645, del1645-46, del1645-47, or del1645-48 (p1, Abstract). Nguyen et al. teach beneficial deletion of one or more residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1), reading on the elected species of hFVIII-Δ3-S1657P/D1658E (SEO ID NO: 12) comprising Q1659 of glutamine (not glutamic acid) shown as follows. 
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
H
Q
R
E
I
T
R
T
T
L
Q
Not S
Not D
Q
E
E
I
 
 -
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 -
 -
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
 
 -
 -
 -
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
SEQ-12



R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I

With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].
With respect to claim 79, Low et al. teach the FVIII variant composition further comprising a pharmaceutically acceptable carrier.
Applicant’s Arguments
Low et al. does not describe each and every one of the variants of independent claim 2 because this claim, as amended, requires all three of clauses (A), (B), and (C). Nguyen et al. does not teach or suggest any FVIII variant comprising any modification in the PACE/furin site in addition to (C) (Remarks, p13, para 1).
Response to Arguments
Applicant's arguments filed 4/15/2020 have been fully considered but they are not persuasive because applicant argues individual prior art references separately whereas the rejection is based on Low et al. in view of Nguyen et al. summarized as follows.
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
H
Q
R
E
I
T
R
T
T
L
Q
Not S
Not D
Q
E
E
I
 
 -
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 -
 -
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
 
 -
 -
 -
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
SEQ-12



R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I


It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 6-10, 19-22, 26-28, 30, 32, 40, 45, 48-49, 79, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,816,054 (the ‘054 patent, previously cited 11/27/2019) in view of Nguyen et al. (Blood (2014) 124 (21): 104, previously cited 11/27/2019) and Low et al. (US 2015/0191526 A1, previously cited 4/9/2021).
Claim 1 of the ‘054 patent disclosed one or more amino acids at PACE/furin cleavage site of a human FVIII variant are deleted as follows.

    PNG
    media_image4.png
    444
    464
    media_image4.png
    Greyscale

Claim 1 of the ‘054 patent does not explicitly teach R1648 is not substituted or deleted.
Nguyen et al. teach “Human Factor VIII Variants with Diminished PACE-Furin Cleavage Exhibit Increased Biological Activity and Therapeutic Efficacy” (Title). Nguyen et al. teach an hFVIII-BDD deletion variant del1645-47 (p1, Abstract), reading on the limitation of 3 amino acid deleted from the PACE/furin cleavage site and R1648 is not substituted or deleted.
Claim 1 of the ‘054 patent in view of Nguyen et al. do not explicitly teach one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of FVIII protein compared to wild type FVIII comprising a B domain deletion.

    PNG
    media_image3.png
    166
    614
    media_image3.png
    Greyscale
Similarly, Low et al. teach a factor VIII variant of B domain deletions as follows [Fig 2, 0063]. Low et al. teach the factor VIII protein is a variant of a wild-type human, porcine, canine, and murine factor VIII protein [0039]. Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 [p5, 0053], reading on the limitation of one to six amino acids are deleted or at least one amino acid is substituted at positions 1653 through 1662 of the FVIII protein, satisfying the instant claims 2-3 and 6-10.
With respect to claims 19-22 and 40, Nguyen et al. teach deletion of residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1).
With respect to claims 26-27, Low et al. teach one or both substitutions or deletion at S1657 and/or D1658 in a human FVIII variant [p5, 0053].
With respect to claims 28, 30 and 32, Low et al. teach substitution or mutation at Serine 1657 and Aspartic acid 1658 with an amino acid other than its native amino acids residue including proline or glutamic acid [p4, 0053].
With respect claims 45 and 105, Low et al. teach substitution or mutation (e.g., deletion) S1657 and/or D1658, can be effective at preventing or reducing cleavage at the corresponding internal processing domain. Low et al. teach the substitution or mutation is an amino acid other than its native amino acid, e.g., S1657→P and D1658→E, (p5, [0053]). Nguyen et al. teach an hFVIII-BDD deletion variants comprising del1645, del1645-46, del1645-47, or del1645-48 (p1, Abstract). Nguyen et al. teach beneficial deletion of one or more residues of the PACE-furin 1645-1647 resulting in 2-3 fold higher levels of hFVIII expression after AAV delivery (p2, para 1), reading on the elected species of hFVIII-Δ3-S1657P/D1658E (SEO ID NO: 12) shown as follows. 
 
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
WT-hFVIII
R
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Low
 
H
Q
R
E
I
T
R
T
T
L
Q
Not S
Not D
Q
E
E
I
 
 -
H
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
Nguyen
 -
 -
Q
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
 
 -
 -
 -
R
E
I
T
R
T
T
L
Q
S
D
Q
E
E
I
SEQ-12



R
E
I
T
R
T
T
L
Q
P
E
Q
E
E
I


With respect to claims 48-49, Low et al. teach the FVIII variant is a wild type human FVIII comprising a B domain deletion [Fig 2, 0063].
Claim 2 of the ‘054 patent disclosed a pharmaceutical composition comprising a FVIII variant and in a biologically compatible carrier, satisfying the instant claim 79.

Response to Arguments
Applicant's arguments filed 4/15/2020 have been fully considered but they are not persuasive because the request of “the rejection be held in abeyance until allowable subject matter is agreed upon” (Remarks, p14, para 1) does not overcome the ODP rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
16-September-2022
/ARADHANA SASAN/
Primary Examiner, Art Unit 1615